Order entered January 31, 2017




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                            No. 05-16-01102-CV

    CONTINENTAL INTERMODAL GROUP- SOUTH TEXAS, L.L.C., JONATHAN
    GREEN AND CONTINENTAL INTERMODAL GROUP G.P., L.L.C., Appellants

                                                   V.

               ELOY P. GARCIA AND BALCONES MUSTER, INC., Appellees

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-07993

                                                ORDER
        Before the Court is official court reporter Antionette Reagor’s January 27, 2017 third

request for an extension of time to file the reporter’s record. The reporter’s record in this appeal

was originally due October 18, 2016. Ms. Reagor’s request is DENIED.

        This appeal cannot proceed until the reporter’s record is filed. Accordingly, this Court

ORDERS Ms. Reagor to file the reporter’s record in this appeal within SEVEN DAYS from the

date of this order. Should Ms. Reagor fail to do so, the Court will utilize its available remedies

which include abating the appeal for a hearing in the trial court or ordering that Ms. Reagor not

sit until the reporter’s record is filed.
       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Martin Hoffman
       Presiding Judge
       68th Judicial District Court

       Antoinette Reagor
       Official Court Reporter
       68th Judicial District Court

       All parties.
                                             /s/   ELIZABETH LANG-MIERS
                                                   JUSTICE